(dissenting). In plaintiff's pleadings two separate and distinct causes of action were alleged: The first was based on alleged negligence of the defendant in furnishing cars without automatic couplers as required by the act of Congress; and the second was for alleged negligence in backing the cars in an effort to release his arm then pinioned between the couplers in such a manner as to cause him further injuries. Two separate and distinct injuries were alleged — one when plaintiff's arm was first caught between the couplers, and another when the operatives of the train attempted to release him by backing the cars as above indicated. According to plaintiff's pleadings and his own testimony, the second injury was different and distinct from the injury he first sustained, and of a more serious nature. In the opinion of the writer, there was evidence tending to support the second issue of negligence noted above, and I do not believe the court would have been authorized to peremptorily instruct the jury that the second charge of negligence had not been sustained, in view of the fact that the negligence of his fellow servants would be chargeable against the defendant.
While plaintiff withdrew his charge of negligence proximately causing the second injury, he did not withdraw evidence already introduced by him in support thereof. As shown in the decision of T.  P Ry. Co. v. Bigham, 90 Tex. 228, 38 S.W. 162, and other authorities cited in the opinion of the majority, injuries which could not reasonably have been foreseen as the result of an act or omission constituting negligence cannot be held to be the proximate result of such negligence, warranting a recovery therefor. It is also a familiar rule that no one is required to anticipate negligence on the part of another. The railway company could not be charged with notice that the second act of negligence would probably occur as the result of injuries sustained by the first act. American Bridge Co. v. Seeds, 144 F. 605, 75 C.C.A. 407, 11 L.R.A. (N.S.) 1041.
The injuries occurring as a result of the second act of negligence would not be recoverable as the proximate result of the first act, since the same could not reasonably have been anticipated as a result of the first act. And especially is this true in view of plaintiff's withdrawal of his second charge of negligence. S. A.  A. P. Ry. v. Robinson,73 Tex. 277, 11 S.W. 327.
In the opinion of the writer, the act of Congress making the defendant liable for an injury occurring in whole or in part from its failure to provide the cars with automatic couplers is applicable to the first cause of action, but cannot be made to apply to the second cause of action alleged in plaintiff's petition, which was based on another act of negligence, separate and distinct from the violation of the Safety Appliance Act, and for injuries separate and distinct from those sustained as the result of failure to equip the cars with automatic couplers.
For the reasons stated, the writer is of the opinion that the charge requested by the defendant and discussed in the opinion of the majority should have been given, and that the refusal of it constitutes reversible error.